Citation Nr: 0613744	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-43 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from  January 1968 to 
January 1971.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  A preponderance of the medical evidence does not show a 
current diagnosis of PTSD.

2.  The veteran is not a veteran of combat.

3.  There are no confirmed in-service stressors.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
post-traumatic stress disorder are not met.  38 U.S.C.A. §  
1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that the veteran was informed of the 
following in an April 2004 letter from the RO:

We need specific details of the combat related 
incident(s) that resulted in post traumatic stress 
disorder:

Complete the enclosed questionnaire. [Related to 
PTSD stressors].

Give us reports of private physicians, if any, who 
have treated for this condition since discharge.  
The reports should include clinical findings and 
diagnosis.

If you have been treated for this condition at a 
Department of Veterans Affairs (VA) facility, 
furnish the date(s) and place(s).  We will obtain 
the report(s).

If you participated in the Vet Center, tell us the 
dates of your participation and the address of the 
Vet Center.  We will request the Vet Center 
records.

In addition to the above, the veteran was informed of VA's 
duty to assist him in the development of his claim in the 
April 2004 VCAA letter, wherein the veteran was advised that 
VA would obtain all evidence kept by VA and any other Federal 
agency, including VA facilities and service medical records, 
and that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency.  The April 2004 VCAA letter specifically informed the 
veteran that for records he wished for VA to obtain on his 
behalf "you must give us enough information about your 
records so that we can request them from the person or agency 
that has them."

The April 2004 letter also informed the veteran as follows: 
"if there is any other evidence or information that you 
think will support your claim, please let us know."  This 
satisfies the "give us everything you've got pertaining to 
your claim" requirement contained in 38 C.F.R. § 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, was 
established prior to the submission of the present claim.  
The second and third elements, current existence of a 
disability, and relationship of such disability to the 
veteran's service, were the subject of the April 2004 VCAA 
letter, as is described above.  In addition, elements four 
and five, degree of disability and effective date, are moot 
because a disability rating has never been granted.  In other 
words, any lack advisement as to those two elements is 
meaningless, because they are not in issue.  The veteran's 
claim of entitlement to service connection was denied based 
on elements two and three, and, as explained above, the 
veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a representative who is 
presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and post-service medical 
records.  The veteran has identified no additional 
information that should be obtained.

The Board is of course aware that PTSD stressors must be 
verified.  See the Board's discussion of 38 C.F.R. § 3.304(f) 
below.  However, in this case the veteran's reports of what 
transpired in Vietnam are so vague and non specific that they 
are incapable of being verified through official channels.     

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

As is discussed in the analysis section below, the Board has 
determined that the medical evidence as a whole does not 
indicate that PTSD is present.  In this case, the veteran has 
been examined on a regular basis by VA mental health 
practitioners.  See 38 C.F.R. § 3.326 (2005) [examination is 
not necessary of other medical evidence of record is 
sufficient for rating purposes].  The veteran's medical 
records indicate that on no fewer than six occasions, he was 
evaluated and diagnosed with depression.  In view of the lack 
of a diagnosis for PTSD, examination of the veteran is not 
necessary in this case.    

In considering whether an examination is necessary, VA must 
determine whether the evidence shows that the claimant has a 
current disability, or has persistent or recurrent symptoms 
of a disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  
See 38 U.S.C.A. § 5103A(d).  The Court addressed this issue 
in Duenas v. Principi, 18 Vet. App. 512 (2004).  There, the 
Court held that where no "reasonable possibility" exists 
that a medical examination would aid the veteran in 
substantiating a claim, VA need not provide an examination 
with respect to that claim. In this case, the record clearly 
indicates that the veteran's current disability is depression 
and not PTSD, and an additional examination would not assist 
the veteran's claim.  

In addition, the evidence does not support the finding that 
the veteran was in combat, and as is demonstrated below, the 
record does not contain credible evidence of a stressor as is 
required in a PTSD claim.  The veteran's statements as to 
purported stressors are not sufficient, in and of themselves, 
to support a claim for service-connected PTSD.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described].  A VA examination would not change 
this.  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
[the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant]; 
Moreau v. Brown, 
9 Vet. App. 389, 395 (1996) [a medical opinion diagnosing 
post-traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors].

In short, the absence of a diagnosis of PTSD and in the 
absence of credible supporting evidence of an in-service 
stressor, obtaining a medical nexus opinion would be a 
useless exercise.  The Board points out that the facts of 
this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held 
that VA erred in failing to obtain a medical nexus opinion 
where evidence showed acoustic trauma in service and a 
current diagnosis of tinnitus. Significantly, in this case 
there is no credible supporting evidence of the in-service 
stressor and no diagnosis of PTSD.
  
Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  In his November 2004 substantive 
appeal (VA Form 9) the veteran declined the opportunity to 
testify before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2005).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2005);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Analysis

The veteran seeks service connection for PTSD.  In substance, 
he contends that exposure to combat situations incident to 
his service in Vietnam has led to PTSD.

The Board observes at this juncture that the veteran has 
limited his appeal specifically to the issue of his 
entitlement to service connection for PTSD.  See the 
veteran's February 2004 claim for service connection [VA Form 
21-526], as well as his subsequent communications to VA.  
Moreover, this case has been developed by the RO strictly on 
the basis of the veteran's entitlement to service connection 
for PTSD. 

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  The Board will address each of these 
elements in turn.  

With regard to the first Hickson element, as has been alluded 
to in the VCAA discussion above the veteran has been 
diagnosed with depression on numerous occasions.    

The Board acknowledges that certain medical records have 
suggested the presence of PTSD.  In a note in January 29, 
2004, the health care provider stated that there were 
"symptoms of posttraumatic stress disorder".  In a note 
dated in February the impression was "probable PTSD", and 
in an April 2004 note, the impression was PTSD.  However, 
these references are outweighed by medical evidence over the 
veteran's entire history.  The most recent psychiatric 
assessment of record, in July 2005, was of depression.  This 
is congruent with the majority of the veteran's medical 
records, which diagnose depression, nor PTSD.    

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Moreover, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In this case, the Board finds that the medical evidence which 
indicates that the veteran has depression outweighs the 
evidence which is at least suggestive of a PTSD diagnosis.  
Not only are there more references to depression in the 
records than there are of PTSD, and the references to PTSD 
are more recent, but the PTSD assessments appears to have 
been based on nothing more that the veteran's vague reports 
of nightmares and flashbacks, with no stressors mentioned.

Thus, the Board finds that a preponderance of the evidence is 
against the veteran's claim as to element (1), current 
disability.  The claim fails on that basis alone.

With regard to the second Hickson element, combat status or 
corroborated in-service stressors, the Board notes that the 
veteran served in Vietnam, but Vietnam service, by itself, 
does not establish either combat status or stressors.
 
In this case, the veteran has made numerous statements that 
he was witness to various scenes of combat.  Inter alia, he 
claims that his unit was called to assist a convoy that had 
been attacked by enemy forces; that he saw a medic "get a 
Purple Heart" (which is rather vague but which the Board 
interprets as indicating that the veteran witnessed a soldier 
being wounded); that on one particular, but unspecified 
night, his unit was "hit" and that the enemy got so close 
one could hear them talking; that he has "seen men get their 
heads shot off"; that he saw a black GI get shot (it is 
unclear whether the was the medical he referred to in a 
previous statement); he saw a V.C. carrying a B-40 Rocket 
Launcher get shot; he saw "GI's getting blown up on mine 
sweeps"; along with much else.  None of the veteran's 
statements are specific as to time or place, unit or 
personnel involved.  

A review of the veteran's DD Form 214 reveals that his 
military occupational specialties was engineering equipment 
repairman.  The related civilian occupation was diesel 
mechanic.  There is no indication of any awards or 
decorations which are indicative of combat, such as the 
Purple Heart medal or the Combat Infantryman Badge, nor any 
is there any other official indication that he was engaged in 
combat with the enemy.  His service medical records contain 
no entries which are suggestive of combat injuries.  

Although the veteran was awarded the National Defense Service 
Medal, such was awarded to all personnel for honorable active 
service for any period between June 27, 1950 and July 27, 
1954, or between January 1, 1961 and August 14, 1974. 
See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  The 
Vietnam Service Medal awarded to the veteran was also awarded 
to all members of the Armed Forces of the United States 
serving at any time between July 4, 1965 and March 28, 1973 
in Thailand, Laos, or Cambodia or the airspace thereover in 
direct support of operations in Vietnam. Similarly, the 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater, and it, too, is not 
determinative of combat participation.  See Army Regulation 
672-5-1, 28.

In short, there is nothing in the official records which 
supports the proposition that the veteran was in combat.

In additional support, the veteran submitted the statement of 
R.H., a veteran whose official records indicate that he 
served at the same time and in the same engineer unit that 
the veteran was attached to in Vietnam.  Mr. H's statements 
are also vague.  In a July 2004 statement, Mr. H stated that 
he verified everything the veteran stated was true, although 
Mr. H gave no specific dates or locations of the incidents 
described by the veteran, nor did Mr. H himself further 
describe the incidents.  

In sum, the preponderance of the evidence is against finding 
that the veteran was engaged in combat with the enemy, thus 
the presumption does not apply in this case.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2005).

Since the Board has determined that the evidence is against a 
finding that the veteran engaged in combat with the enemy, 
the veteran's statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain credible evidence which 
corroborates the claimed stressors.  
Such evidence is lacking.  As has been alluded to above, the 
veteran's statements, and those of Mr. H., are so vague as to 
be not amenable to corroboration.  That is, in the absence of 
specifics as to dates, locations, units and individuals 
involved, any attempt to verify the veteran's various 
stressor statements would be useless.  

In short, the statements of the veteran and Mr. H are the 
only evidence as to the claimed stressors.  Those statements 
are, as a matter of law, insufficient to establish the 
occurrence of the claimed stressors.  Under such 
circumstances, the Board finds that the second Hickson 
element is not met.  The claim fails on that basis also.

As to the third Hickson element, medical nexus, in the 
absence of a diagnosis of  PTSD and any stressor, it 
logically follows that there can be no nexus.  Indeed, there 
is no medical opinion of record which serves to link the 
veteran's claimed PTSD to an in-service stressor.  To the 
extent that the veteran himself contends that he has PTSD due 
to in-service stressors, it is now well-settled that as a lay 
person without medical training he is not competent to 
comment on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Thus, the claim fails on this third element too.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding of 
entitlement to service-connection for PTSD in this matter.  
The benefits sought on appeal are accordingly denied.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


